PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Wang et al.
Application No. 16/175,782
Filed: 30 Oct 2018
For: STORAGE DATA ENCRYPTION/DECRYPTION APPARATUS AND METHOD
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed July 13, 2022, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to timely pay the issue fee as required by the Notice of Allowance and Fee(s) Due mailed December 21, 2021, which set a statutory period for reply of three months.  Accordingly, the application became abandoned on March 22, 2021.  A Notice of Abandonment was mailed on June 13, 2022.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an issue fee transmittal and issue fee payment of $1200.00, (2) the petition fee of $2100.00, and (3) a proper statement of unintentional delay. 

The file does not indicate a change of address has been submitted, although the address given on the petition differs from the address of record.  If appropriate, a change of address should be filed in accordance with MPEP 601.03.  A courtesy copy of this decision is being mailed to the address given on the petition; however, the Office will mail all future correspondence solely to the address of record.  

This application is being referred to Technology Center Art Unit 2495 for further processing of the RCE previously received March 21, 2022.

Telephone inquiries concerning this decision should be directed to Paralegal Specialist Selena Hamilton at (571) 272-8825.


/LIANA S WALSH/Lead Paralegal Specialist, OPET                                                                                                                                                                                                        
cc:	Aaron J. Capron
	3300 Hillview Ave.
	Palo Alto, CA 94304